DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 18 are currently pending in this application.
	Claims 1, 4-8, and 11-18 are amended as filed on 01/12/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjànsson (Pre-Grant Publication No. US 2015/0019991 A1), hereinafter Krist, in view of Khambatkone et al. (Pre-Grant Publication No. US 2016/0294611 A1), hereinafter Kham.
< I < < I < n).
However, while Krist did teach managing the lower-level devices (see at least 0061 & 0096), Krist did not explicitly state that the system managed devices that manage other devices.  More specifically, Krist did not explicitly state that there was a network management device being coupled to a managed device, the managed device being coupled to the one or more lower-level devices, and the network management device and the managed device supporting NETCONF; and sending, by the network management device, the first configuration data to the managed device based on the NETCONF for the managed device to manage the one or more lower-level devices based on the second configuration data.  On the other hand, Kham did teach that there was a network management device being coupled to a managed device, the managed device being coupled to the one or more lower-level devices, and the network management device and the managed device supporting NETCONF (figure 1, where the controller 190 sends commands to packet engine 115, which in turn manages the Ethernodes 131-133, which in turn manages the service nodes 151-153, where the Ethernodes are managed devices and the service nodes are the managed devices’ lower-level nodes.  Accordingly, paragraphs 0055-0057 confirm the described functioning and where the NETCONF configuration data can be seen in 0055, lines 1-3); and sending, by the network management device, the first configuration data to the managed device based on the NETCONF for the managed device to manage the one or more lower-level devices based on the second configuration data (0057, where the packet engine, which received commands from the controller, sends the configuration 

3.	With respect to claims 5 and 12, Krist taught a device configuration method (0061, lines 1-12), comprising: receiving, a first configuration data based on a NETCONF (0061, where the use of NETCONF is seen), the first configuration data being modeled by the network management device using a YANG model (0061, where the use of the YANG model is seen), the first configuration data comprising n reference fields and one or more object fields separately corresponding to each reference field, each reference field of the n reference field referencing a YANG model to be used for modeling a second configuration data for a target lower-level device or a target lower-level device group (0061, lines 1-12, where the NMS is connected to the devices via a tree structure, wherein each leaf represents the nth reference that defines the different YANG configurations for each of the data network nodes), an object field corresponding to an ith reference field indicating a target lower-level device or a target lower-level device group to be configured by using the second configuration data modeled using a YANG model referenced in the ith reference field (0061, lines 1-12, where the nth leaf references the specific ith node that is associated with the configuration parameters of the nth leaf.  i.e. nodes 3, 5, and 7 of figure 1 are the ith objects that at least teach the < I < n and the I and the n being positive integers (figure 1, items 3, 5, and 7 represent lower-level devices 1 < I < n);  parsing, by the managed device, the first configuration data according to the predefined YANG model (0061, lines 1-12, where the parsing of the transmitted data is required for the system to function); and configuring, by the managed device, a lower-level device according to the second configuration data obtained from the parsing (0061, lines 1-12).   
However, while Krist did teach managing the lower-level devices (see at least 0061 & 0096), Krist did not explicitly state that the system managed devices that manage other devices.  More specifically, Krist did not explicitly state that there was a managed device being coupled to the network management device and one or more lower-level devices, the network management device and the managed device supporting the NETCONF.  On the other hand, Kham did teach that there was a the managed device being coupled to the network management device and one or more lower-level devices, the network management device and the managed device supporting the NETCONF (figure 1, where the controller 190 sends commands to packet engine 115, which in turn manages the Ethernodes 131-133, which in turn manages the service nodes 151-153, where the Ethernodes are managed devices and the service nodes are the managed devices’ lower-level nodes.  Accordingly, paragraphs 0055-0057 confirm the described functioning and where the NETCONF configuration data can be seen in 0055, lines 1-3).  Both of the systems of Krist and 

4.	As for claims 2 and 9, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Krist taught wherein the reference field is defined using a first statement, and the first statement referencing, in one YANG model, a schema tree defined by another YANG model (0016, lines 1-9, where the different configured Schemas can be seen and it being a tree structure can be seen in 0061, lines 1-9).

5.	As for claims 3 and 10, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Krist taught wherein an object field is defined using a leaf-list feature, and the leaf-list feature describing a group of leaf nodes of a same type (0016, lines 1-9, where the different configured Schemas can be seen and it being a tree structure can be seen in 0061, lines 1-9, and wherein the leaf types can be seen in 0018, lines 8-14).

6.	As for claims 4 and 11, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Krist taught wherein the object field corresponding to the ith reference field comprises one or more first object fields, and each first object field indicating a lower-level device to which the second configuration data modeled using th reference field is to be delivered (0061, lines 1-12, where the nth leaf references the specific ith node that is associated with the configuration parameters of the nth leaf.  i.e. nodes 3, 5, and 7 of figure 1 are the ith objects that at least teach the lower-level device limitation).

7.	As for claims 6 and 13, they are rejected on the same basis as claims 5 and 12 (respectively).  In addition, Krist taught determining the target lower-level device to be configured by using the second configuration data according to the object field corresponding to the ith reference field, the target lower-level device being a lower-level device indicated by the object field corresponding to an ith reference field (0061 & figure 1, where it is given that the lower-level devices are referenced as objects in the NMS.  See also 0117 that shows the router device being stored as an object); and sending the second configuration data to the target lower-level device based on a target configuration management protocol, the target configuration management protocol being supported by the managed device and the target lower-level device (0117-0118, where the router receives the configuration data.  See also 0061, where the configuration data is sent).

8.	As for claims 7 and 14, they are rejected on the same basis as claims 5 and 12 (respectively).  In addition, Krist taught wherein after parsing the first configuration data, the method further comprises storing data obtained from parsing the first configuration data in a configuration database corresponding to the predefined YANG model (0034, the database).

9.	As for claims 15 and 17, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Krist taught wherein the object field corresponding to the ith reference field comprises one or more second object fields, and each second object field indicating a lower-level device group to which the second configuration data modeled using the YANG model referenced in the ith reference field is to be delivered (0061, lines 1-12, where the nth leaf references the specific ith node that is associated with the configuration parameters of the nth leaf.  i.e. nodes 3, 5, and 7 of figure 1 are the ith objects that at least teach the lower-level device limitation.  Accordingly, the grouped objects can be seen in 0096 and the nth leaf’s configuration parameters for the different nodes are the second configuration data).

10.	As for claims 16 and 18, they are rejected on the same basis as claims 5 and 12 (respectively).  In addition, Krist taught determining the target lower-level device to be configured by using the second configuration data according to the object field corresponding to the ith reference field, the target lower-level device being a lower-level device in a lower-level device group indicated by the object field corresponding to the ith reference field (0061 & figure 1, where it is given that the lower-level devices are referenced as objects in the NSM.  See also 0117 that shows the router device being stored as an object, where the grouping can be seen in 0096, lines 4-11); and sending the second configuration data to the target lower-level device based on a target configuration management protocol, the target configuration management protocol being supported by the managed device and the target lower-level device (0117-0118, .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument that is not otherwise addressed below.

11.	The applicant argues on page 14 that “Krist fail to disclose a configuration data referring to another YANG model. In comparison, the first configuration data of claim 1 has two-level structure: the first level refers to a YANG model to be used for modeling a second configuration data for a target lower-level device or a target lower-level device group, and the second level indicating a target lower-level device or a target lower-level device group to be configured by using the second configuration data generated based on the YANG model.”
	However, the cited portions of Krist (specifically, figure 1 & paragraphs 0061, 0096) shows that the NMS contains a data model of the data network, which is first configuration data (see 0061).  This data models the different leaf nodes.  Each leaf nodes contains the configurations for the different network nodes (i.e. the second configuration data).  Furthermore, the application is now taken as Krist in further view of Kham, where Kham teaches that the first network controller, configures other managed devices (figure 1, items 190 and 131-133), where the other managed devices, manager 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Jurgen Schonwalder, et al. (Network Configuration Management Using NETCONF and YANG), dated 2010.  See, at least, page 168.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452